DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This Office Action is in response to the amendment filed on July 20, 2021.  As directed by the amendment, Claims 16, 27, 35, and 36 have been amended.  Claims 20, 26, and 29 have been canceled.  Claims 16, 18-24, 26-31 and 33-38 are pending in the instant application.
Regarding the Office Action filed April 30, 2021:
The claims still invoke 35 USC 112(f).  Therefore, the invocations are maintained.
Applicant has resolved all rejections under 35 USC 112(b).  Therefore, those rejections have been withdrawn.
Applicant’s arguments regarding the 35 USC 112(f) invocation and the 35 USC 103 rejection have been fully considered but they are not persuasive.
Regarding the 35 USC 112(f) invocation, Applicant cites the paragraph in the specification that defines the structure of the rolling mechanism and indicates that as the reason why the claim should not be interpreted under 112(f) (Remarks: Page 6).
Examiner respectfully disagrees with this argument.  The rolling mechanism in Claim 16 is being interpreted under 112(f) since it uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function.  Thus, one of ordinary skill in the art cannot discern the claimed structure from the claim alone and has to view the corresponding structure described in the specification which Applicant has cited.  If 
Regarding Xu, Applicant argues the air in the external environment that is detected by Xu’s air detection module is different from the air that is passed through the filter media (Remarks: Pages 7-8).
Examiner respectfully disagrees with this argument.  The air from the external environment is the same air that is being passed through the filter media.  This has to be the case since the device would need to get air from somewhere, and it happens to be the air from the external environment.  Examiner has yet to see a distinction between the two types of air involved.  Examiner suggests Applicant to further claim that the filter media being used has the same filtering properties throughout.  The Xu reference is discussing the switching of two different types of filters to match appropriately to the external environment.  The instant invention is discussing the replacing of the same type of filter based on usage.  The claim would need to further detail this distinction.
Regarding the other prior art, Applicant argues that, due to Xu’s deficiencies, the other claims must be allowable (Remarks: Pages 8-12).
Examiner respectfully disagrees with this argument.  As stated in previous arguments, the claims are still broad enough to read on the prior art since the distinction between the purposes of replacing the filter media in both the prior art and instant invention has not been made.
Claim Objections
Claim 30 is objected to because of the following informalities:  
Claim 30 is objected to under 37 CFR 1.75(c) as being in improper form because the claim is dependent on canceled Claim 29.  For examination purposes and to expedite prosecution, Claim 30 will be interpreted as being dependent on Claim 27.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A rolling mechanism in Claim 16.  The rolling mechanism’s corresponding structure is the motor 222 and/or gear assembly 224 and 226 (Specification: paragraph 0023).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (English Machine Translation of CN 105077745 provided by Espacenet) in view of Powell (US 2006/0102006).
Regarding Claim 27, Xu discloses a method for refreshing a filter media within a portable power air purifying respirator (PAPR) (20 installed on 10 and is used to switch filter layer located at breathing channel 11 according to requirements, paragraph 0032; spools are driven by motor, paragraph 0034; 60 fixes mask to face of user, paragraph 0044; device is powered, portable, and purifies air) comprising: sensing, by at least one sensor (30, Fig 2), air quality information of the air that passes through the filter media (40 combines information from 30, if concentration exceeds threshold range preset, 40 generates filter layer switching signal, 20 
Xu also discloses 211 and 212 are driven by a motor (paragraph 0034).  Xu fails to disclose the rolling mechanism comprises a gear assembly.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a gear within the motor and have gears to rotate the rollers, as taught by Powell, since this is a known assembly in which gears are used in the motor to drive the change in filter.  It is well known that motors have gears attached to them which allows them to interact with other components that have gears.  It would be obvious for one of ordinary skill in the art to utilize gears as a way to cause the rollers to rotate since these gears are known in the art to be paired up with motors.
Regarding Claim 31, Xu-Powell combination teaches passing ambient air into the air path of the respirator via an inlet (Xu: 11, Fig 2; 11 provided for air to enter and exit, paragraph 0033) of the PAPR, and filtering the ambient air via the filter media to provide filtered, breathable air to a user (Xu: mask base formed with breathing channel for air to circulate when user breathes, paragraph 0008; air user breathes enters and exits breathing channel through filter layer, paragraph 0009).

Claims 16, 18, 21, 24, 33, 35, 36, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Legare et al. (US 2011/0126713) in view of Xu et al. (English Machine Translation of CN 105077745 provided by Espacenet) and Powell (US 2006/0102006).

Leagare fails to disclose a first roller and a second roller, wherein the filter media is attached to and collected about each of the first and second rollers, the section of the filter media within the air path disposed between the first and second rollers; a rolling mechanism coupled to at least one of the first and second rollers and configured to rotate the at least one roller, thereby collecting the filter media onto the at least one roller and moving a new portion of the filter media into the air path defined by the filter enclosure, wherein the rolling mechanism comprises a gear assembly; at least one sensor to determine air quality information of the air passing 
However, Xu, of the same field of endeavor, teaches a mask (paragraph 0006) including a first roller (211, Fig 2) and a second roller (212, Fig 2), wherein the filter media (201 and/or 202, Fig 2) is attached to and collected about each of the first and second rollers (201 and 202 are attached and rolled around 211 and 212, Fig 2), the section of the filter media (section of 201 and/or 202 between 211 and 212, Fig 2) within the air path (air path going through 11, Fig 2) disposed between the first and second rollers (section of 201 and/or 202 between 211 and 212, Fig 2); a rolling mechanism (21, Fig 2) coupled to at least one of the first and second rollers (21 is combination of 211 and 212, Fig 2) and configured to rotate the at least one roller (when 21 in use, 211 and 212 can be rotated, paragraph 0035), thereby collecting the filter media onto the at least one roller and moving a new portion of the filter media (when 21 in use, 211 and 212 can be rotated, drive unfolded portions of 201 and the 202 wound on 211 and 212, rotations of 211 and 212 control movement of desired filter layer to 11, paragraph 0035) into the air path defined by the filter enclosure (enclosure of 20, Fig 1); at least one sensor (30, Fig 2) to determine air quality information of the air passing through the filter media (30 used to detect particulate matter concentration and specific gas concentration in the air, paragraph 0039), and a controller (40, Fig 2), communicatively coupled to the at least one sensor (40 communicates with 30, Fig 2), configured to automatically activate the rolling mechanism (motor can be signal connected to 40 or signal connected to 22 to automatically or manually control motor, paragraph 0034) based at least upon the air quality information received from the at least one sensor (40 combines information from 30, if concentration exceeds threshold range preset, 40 generates filter layer 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter cartridges with the rolling filter mechanism along with the controller and sensor, as taught by Xu, to allow multiple filter layers with different filtering performances to be replaced according to different use occasions and improve convenience of use (Xu: paragraph 0006).  This improvement allows for filters to be automatically or manually changed depending on the environment without having to remove a filter cartridge and re-install a different filter cartridge for a particular environment.  The addition of a rolling filter mechanism makes the switch among filters easier by automating the switch.
Leagare-Xu combination teaches 211 and 212 are driven by a motor (Xu: paragraph 0034).  Leagare-Xu combination fails to teach the rolling mechanism comprises a gear assembly.
However, Powell, of the same field of endeavor and reasonably pertinent to the problem of driving a shaft, teaches an HVAC system (Abstract) including the rolling mechanism (4, Figs 17 and 20; 4 is a drive-motor, paragraph 0061) comprises a gear assembly (20 is a gear, Fig 20; 20 designed to work with 19 on 16 of Fig 13, paragraph 0061) since this is a known assembly in which gears are used in the motor to drive the change in filter.  Powell also teaches the motor 4 may be battery powered (paragraph 0059).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a gear within the motor and have gears to rotate the rollers, as taught by Powell, since this is a known assembly in which gears are used in 
Regarding Claim 18, Leagare-Xu-Powell combination teaches the rolling mechanism further comprises a motor assembly (Xu: 211 and 212 are driven by a motor, paragraph 0034).
Regarding Claim 21, Leagare-Xu-Powell combination teaches the controller is configured to activate the rolling mechanism when a user presses a button on the respirator (Xu: 22, Fig 1; user can manually switch desired filter layer by controlling switch 22, paragraph 0041).
Regarding Claim 24, Leagare-Xu-Powell combination teaches a filter support (Leagare: 140 and/or 110, Fig 1) configured to fit into a section of the filter enclosure (Leagare: 140 and/or 110 fits into enclosure of 100 and/or 120, Fig 1) and contact the filter media (Leagare: 140 and/or 110 contact 130 and/or 220, Fig 1).
Regarding Claim 33, Leagare-Xu-Powell combination teaches an impeller assembly (Leagare: 360 is a fan or impeller, Fig 1).
Regarding Claim 35, Leagare-Xu-Powell combination teaches a filter support (Xu: 211 and/or 212, Fig 2; 211 and 212 support 201 and 202 on them, Fig 2), the filter support comprising the first roller and the second roller (Xu: 211 and/or 212, Fig 2) configured to contact a surface of the filter media (Xu: 211 and 212 contact surface of 201 and 202, Fig 2) and rotate when the filter media is moved by the rolling mechanism (Xu: when 21 in use, 211 and 212 can be rotated, drive unfolded portions of 201 and the 202 wound on 211 and 212, rotations of 211 and 212 control movement of desired filter layer to 11, paragraph 0035).

Regarding Claim 38, Leagare-Xu-Powell combination teaches the filter enclosure is removably attached to the housing (Leagare: removably attaching one or more filter cartridges, paragraph 0029; 100 and/or 200 attach to 400, Fig 4).
Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Legare et al. (US 2011/0126713), Xu et al. (English Machine Translation of CN 105077745 provided by Espacenet), and Powell (US 2006/0102006) as applied to Claim 16, and in further view of Taylor (US 6,152,998).
Regarding Claim 19, Leagare-Xu-Powell combination teaches the claimed invention of Claim 18.  Leagare-Xu-Powell combination fails to teach the controller is configured to automatically activate the rolling mechanism at set time intervals.
However, Taylor, of the same field of endeavor and reasonably pertinent to the problem of switching filters at set time intervals, teaches an automatic filter cartridge (Abstract) including the controller is configured to automatically activate the rolling mechanism at set time intervals (Taylor: control signal generated to rotate roller and change filter medium at preselected time interval based on operational history of system, Column 3, Lines 7-20; time interval for generation of control signal can be preselected, Column 5, Lines 16-21) to provide a timed control of the switching of filters without having to rely on sensors and to allow a delayed activation of the switching.

Regarding Claim 22, Leagare-Xu-Powell combination teaches the claimed invention of Claim 16.  Leagare-Xu-Powell combination also teaches user can manually switch desired filter layer by controlling switch 22 (Xu: paragraph 0041).  Leagare-Xu-Powell combination fails to teach the rolling mechanism comprises a knob that can be manually controlled by a user.
However, Taylor, of the same field of endeavor and reasonably pertinent to the problem of manually changing filters, teaches an automatic filter cartridge (Abstract) including the rolling mechanism comprises a knob (knob of 40, Fig 1) that can be manually controlled by a user (40 can be turned to advance 14, Column 4, Lines 1-6) since this is a known component to switch filters and to allow the user to manually control the changing of filters without the need of electricity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a knob to one of the rollers or to the rolling mechanism, as taught by Taylor, since this is a known component to switch filters and to allow the user to manually control the changing of filters without the need of electricity.  This .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Legare et al. (US 2011/0126713), Xu et al. (English Machine Translation of CN 105077745 provided by Espacenet), and Powell (US 2006/0102006) as applied to Claim 16, and in further view of Poirier et al. (US 2010/0294274).
Regarding Claim 23, Leagare-Xu-Powell combination teaches the claimed invention of Claim 16.  Leagare-Xu-Powell combination fails to teach the filter media comprises an end of service life indicator printed on a surface of the filter media, and wherein the filter enclosure comprises a window allowing the user to view the end of service life indicator.
However, Poirier, of the same field of endeavor, teaches a filter cartridge (Abstract) including a filter media (42, 12, and/or 26, Fig 3) comprises an end of service life indicator (40, Fig 3) printed on a surface (surface of 42, 12, and/or 26, Fig 3) of the filter media (40 is pressing on or is surrounded by 42, Fig 3; 40 may be juxtapositioned against the inner surface of 26, paragraph 0033, Lines 34-35; preserved ESLI may be placed on exterior of filter cartridge as reference indicator, possible to print a reference color, paragraph 0048, Lines 16-22), and wherein a filter enclosure (apparatus of Fig 2) comprises a window (38, Fig 3) allowing the user to view the end of service life indicator (window allows 40 to be seen, paragraph 0033, Lines 7-16) to allow user viewing of the filter for confirmation that the filter requires replacement and to indicate particular contaminants that might be present in the environment (paragraph 0033, Lines 40-48).
.  
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (English Machine Translation of CN 105077745 provided by Espacenet) and Powell (US 2006/0102006) as applied to Claim 27 in view of Taylor (US 6,152,998).
Regarding Claim 28, Xu-Powell combination teaches the claimed invention of Claim 27.  Xu-Powell combination fails to teach determining that the filter media should be refreshed comprises monitoring time intervals during use of the PAPR.
However, Taylor, of the same field of endeavor and reasonably pertinent to the problem of switching filters at set time intervals, teaches an automatic filter cartridge (Abstract) including determining that the filter media should be refreshed comprises monitoring time intervals during use of the respirator (Taylor: control signal generated to rotate roller and change filter medium at preselected time interval based on operational history of system, Column 3, Lines 7-20; time interval for generation of control signal can be preselected, Column 5, Lines 16-21) to provide a timed control of the switching of filters without having to rely on sensors and to allow a delayed activation of the switching.
.  
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (English Machine Translation of CN 105077745 provided by Espacenet) and Powell (US 2006/0102006) as applied to Claim 27 in view of Poirier et al. (US 2010/0294274).
Regarding Claim 30, Xu-Powell combination teaches the claimed invention of Claim 27.  Xu-Powell combination fails to teach indicating an end of service life of the filter media by printing an end of service life indicator on a surface of the filter media, and providing a window in the PAPR for viewing the end of service life indicator.
However, Poirier, of the same field of endeavor, teaches a filter cartridge (Abstract) including indicating an end of service life of a filter media (42, 12, and/or 26, Fig 3) by printing an end of service life indicator (40, Fig 3) on a surface of the filter media (surface of 42, 12, and/or 26, Fig 3; 40 is pressing on or is surrounded by 42, Fig 3; 40 may be juxtapositioned against the inner surface of 26, paragraph 0033, Lines 34-35; preserved ESLI may be placed on exterior of filter cartridge as reference indicator, possible to print a reference color, paragraph 0048, Lines 16-22), and providing a window (38, Fig 3) in the respirator for viewing the end of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an end of service life indicator and a window to the filter and walls of the device, as taught by Poirier, to allow user viewing of the filter for confirmation that the filter requires replacement and to indicate particular contaminants that might be present in the environment (Poirier: paragraph 0033, Lines 40-48).  This modification can become particularly important if the sensors or air detection module malfunction or are not calibrated properly.  It is also helpful to have this modification to confirm that the filter needs to be replaced visually through a user’s eyes without having to rely on only airflow to indicate this.  

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Legare et al. (US 2011/0126713), Xu et al. (English Machine Translation of CN 105077745 provided by Espacenet), and Powell (US 2006/0102006) as applied to Claim 16, and in further view of Sullivan (US 2011/0061527).
Regarding Claim 34, Leagare-Xu-Powell combination teaches the claimed invention of Claim 16.  Leagare-Xu-Powell combination also teaches a power source (Leagare: power source may be batteries, either rechargeable or non-rechargeable, paragraph 0027).  Leagare-Xu combination fails to teach a printed circuit board (PCB).
However, Sullivan, of the same field of endeavor, teaches a direct replacement air filtration or handler filter (Abstract) including a printed circuit board (PCB) (60, Fig 9; a printed 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control module of the device to have a printed circuit board, as taught by Sullivan, since printed circuit boards are known in the art to be used as controllers for filtration devices.  Additionally, PCBs are well-known in the art to be found in computers and various generic electronic devices that have control systems in them.
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Legare et al. (US 2011/0126713), Xu et al. (English Machine Translation of CN 105077745 provided by Espacenet), Powell (US 2006/0102006), and Sullivan (US 2011/0061527) as applied to Claim 34, and in further view of Gossweiler (US 2006/0048782).
Regarding Claim 37, Leagare-Xu-Powell-Sullivan combination teaches the claimed invention of Claim 34.  Leagare-Xu-Powell-Sullivan combination fails to teach the power source is a replaceable battery.
However, Gossweiler, of the same field of endeavor, teaches a PAPR filter blower system (Abstract) including the power source is a replaceable battery (blower includes replaceable power source such as batteries, paragraph 0055) since having replaceable batteries for PAPRs are well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device to have removable/replaceable batteries, as taught by Gossweiler, since having replaceable batteries for PAPRs are well known in the art.  Allowing the batteries to be replaced can extend the lifespan of the device and makes it easier to remove defective batteries within the device.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN THAI-BINH KHONG whose telephone number is (571)272-1857. The examiner can normally be reached Monday to Thursday 9:00 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BRIAN T KHONG/      Examiner, Art Unit 3785                                                                                                                                                                                                  
/JOSEPH D. BOECKER/      Primary Examiner, Art Unit 3785